DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Allison Ko on 09 September 2021.
The application has been amended as follows: 
The specification is amended as follows starting at Pg. 13, Ln. 29 [Paragraph 0058 as published in the pre-grant publication]:
Any suitable number of prongs 100A-100D, etc. can be utilized, so long as the prongs do not interfere with the functionality of the locking mechanism 68 when it is desired to form a connection between the first component 14 and the second component 34.  For instance, one, two, three, four, five, six, seven, eight, nine, or As shown in FIGS. 5 and 6A, the pockets 102A-102D are discretely formed about the circumference of the interior wall 104 such that the pockets are each separated from one another.  However, referring to FIGS. 5 and 6B, the prongs 100A, 100B, 100C, 100D, etc. are movable in that once the first component 14 is disconnected from the second component 34, the prongs are displaced away from the interior wall 104 and can be folded, bent, or collapsed into the recess 42. Once collapsed away from the interior wall 104, the prongs 100A, 100B, 100C, and 100D can be curvilinear as shown and can have tips 106A, 106B, 106C, and 100D that point towards a center of the recess 32 and towards an upper end 40 of the second component 34.  In this manner, the prongs 100A, 100B, 100C, and 100D, in a collapsed state, can prevent the first component 14 from being reconnected with the second component 34 via the locking mechanism 68.




The claims are amended as follows:

1. (Currently Amended)  An in-line connector for use in an enteral feeding system, the in-line connector comprising:
a first component connectable to a first feeding device of the feeding system and having an upper end and a lower end;
a second component connectable to a second feeding device of the feeding system and having an upper end and a lower end; and
a releasable locking mechanism configured between the lower end of the first component and the upper end of the second component, wherein in a connected state the first component and the second component define a fluid passage between the first and second feeding devices;
wherein an interior wall of the second component defines a recess for receiving the first component, wherein the interior wall includes movable prongs that are substantially flush with the interior wall when the first component and the second component are in a connected state, and wherein the prongs are displaced away from the interior wall when the first component and the second component are in a disconnected state, and further wherein the prongs sit in a plurality of corresponding discrete pockets formed in the interior wall when the first component and the second component are in a connected state so that the prongs are flush with the interior wall when the first component and the second component are in the connected state.



21. (Currently Amended) An in-line connector for use in an enteral feeding system, the in-line connector comprising:
a first component connectable to a first feeding device of the feeding system and having an upper end and a lower end;
a second component connectable to a second feeding device of the feeding system and having an upper end and a lower end; and
a releasable locking mechanism configured between the lower end of the first component and the upper end of the second component, wherein in a connected state the first component and the second component define a fluid passage between the first and second feeding devices;
wherein an interior wall of the second component defines a recess for receiving the first component, wherein the interior wall includes one or more movable elements that are substantially flush with the interior wall when the first component and the second component are in a connected state, wherein the one or more movable elements are displaced away from the interior wall when the first component and the second component are in a disconnected state, and further wherein the one or more movable elements sit in in a plurality of corresponding discrete pockets formed in the interior wall when the first component and the second component are in a connected state so that the one or more movable elements are flush with the interior 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above claims remedy issues under 35 USC 112 as it pertains to the deletion of the “substantially” flush qualifier wherein the originally filed detailed disclosure only uses the broader “substantially” language. The claims further narrow the claims to more particularly characterize the “pockets” within which the prongs/movable members of the invention are designed to be received, thereby clearly indicating that the pockets (as illustrated in the detailed disclosure) comprise a plurality of discretely formed pockets such that the pockets are separated from one another. Such a configuration has been found to define and distinguish over the Dennis reference. The amendments to the specification describe the figures using the language of the amended claims in order to demonstrate clear import for the claimed language based upon the originally filed invention as shown in the figures and discussed throughout the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783             
09/14/2021